
	
		I
		111th CONGRESS
		1st Session
		H. R. 3163
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To establish certain requirements relating to area mail
		  processing studies.
	
	
		1.DefinitionsFor purposes of this Act—
			(1)the term AMP study means an
			 area mail processing study (as further defined in any manual or handbook
			 prepared by the Postal Service) which relates to consolidating the operations
			 of 2 or more postal facilities; and
			(2)the term
			 Postal Service means the United States Postal Service.
			2.Requirements
			 relating to AMP studies
			(a)Deadline for
			 completion of an AMP studyThe results of an AMP study shall not
			 be cognizable for any purpose unless such study is completed on or
			 before—
				(1)the 180th day
			 after the date on which such study is initiated (as determined under applicable
			 provisions of the manual or handbook referred to in section 1(1)); or
				(2)such later date
			 (following the 180th day referred to in paragraph (1)) as the Postal Service
			 may determine, if—
					(A)that later date is
			 not more than 60 days after the 180th day referred to in paragraph (1);
			 and
					(B)notice of that
			 later date is provided, on or before the 180th day referred to in paragraph
			 (1), to persons likely to be affected by the results of the study.
					(b)Preservation of
			 status quo pending completion of a studyThe Postal Service shall
			 ensure that no reduction in the workforce of, and no removal of equipment from,
			 any postal facility occurs during the period beginning on the date on which an
			 AMP study is initiated in connection with such facility and ending on the
			 earliest of—
				(1)the date on which
			 such study is completed;
				(2)the deadline for completion of such study
			 under subsection (a); or
				(3)the date as of
			 which the Postal Service rescinds its plans for the consolidation
			 involved.
				3.Applicability
			(a)In
			 generalThis Act shall apply with respect to—
				(1)any AMP study
			 which is initiated on or after the date of the enactment of this Act;
			 and
				(2)any AMP study
			 which is initiated before, and which remains pending on, the date of the
			 enactment of this Act.
				(b)Special
			 ruleIn the case of an AMP
			 study described in subsection (a)(2), section 2 shall be applied by treating
			 any reference to the 180th day after the date on which such study is initiated
			 to refer to such 180th day or the 60th day after the date of the enactment of
			 this Act, whichever is later.
			
